347 S.W.3d 176 (2011)
Carey TRAWICK, Appellant,
v.
BNSF RAILWAY COMPANY, Respondent.
No. ED 95319.
Missouri Court of Appeals, Eastern District, Division Three.
August 30, 2011.
Newton G. McCoy, St. Louis, MO, for Appellant.
William A. Brasher, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Carey Trawick ("Trawick") appeals from the judgment in favor of the Burlington Northern and Santa Fe Railway Company ("BNSF") on Trawick's action for personal injury under the Federal Employers' Liability Act, 45 U.S.C. Sec. 51, et seq. ("the FELA"). Trawick contends the trial court erred: (1) in denying his motion for mistrial and his motion for a new trial after BNSF's violation of Trawick's motion in limine; (2) in denying his motion for a new trial based upon improper jury argument because BNSF contended Trawick failed to mitigate damages by failing to return to work with BNSF; and (3) in denying his motion to exclude the testimony of Dr. Phillip Goad and Dr. David Hewitt.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).